As filed with the Securities and Exchange Commission on June 20, 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIG DOG HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 52-1868665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 121 Gray Avenue Santa Barbara, CA 93101 (805) 963-8727 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Anthony J. Wall Executive Vice President and General Counsel Big Dog Holdings, Inc. 121 Gray Avenue Santa Barbara, CA 93101 (805) 963-8727 Fax: (805) 962-9460 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Copies to: Jocelyn M. Arel Ryan A. Murr Goodwin Procter LLP Exchange Place 53 State Street Boston, MA 02109 (617) 523-1000 Fax: (617) 523-1231 Approximate Date of Commencement of Proposed Sale to the Public: From time to time after this Registration Statement becomes effective. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ¨ If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ¨ If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ¨ CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to Be Registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Unit (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (2) Common Stock, par value $0.01 per share 1,027,777 $16.745 $17,210,126 $528.35 (1) This registration statement registers 1,027,777 shares of the registrant’s common stock, par value $0.01 per share (the “Common Stock”), which may be issued upon conversion of $18.5 million in aggregate principal amount of the registrant’s 8.375% convertible notes due 2012.Pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), this registration statement also registers an indeterminate number of shares of Common Stock issuable upon conversion of the notes in connection with stock splits, stock dividends, recapitalizations or similar events. (2) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) under the Securities Act based on the average of the high and low sales prices of the Common Stock as reported on The NASDAQ Global Market on June14, 2007. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The selling stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities, in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED JUNE 20, 2007 PROSPECTUS BIG DOG HOLDINGS, INC. 1,027,777 Shares Common Stock We issued $18.5 million aggregate principal amount of 8.375% convertible notes due 2012 in a private placement on April 3, 2007. The notes are initially convertible into 1,027,777 shares of our common stock, based on a conversion price of $18.00.Pursuant to the convertible note purchase agreements entered into by us in connection with the issuance of the notes, we agreed to register for resale the shares of our common stock issuable upon conversion of the notes. This prospectus may be used by selling stockholders named in this prospectus to offer and sale, each for their own accounts, the shares of our common stock issuable upon conversion of the notes. We will not receive any of the proceeds from the sale of these shares. All expenses of registration incurred in connection with this offering are being borne by us, but all selling and other expenses incurred by the selling stockholders will be borne by the selling stockholders. None of the shares offered pursuant to this prospectus have been registered prior to the filing of the registration statement of which this prospectus is a part. Our common stock is quoted on The NASDAQ Global Market under the symbol “BDOG.” On June 19, 2007, the last sale price of our common stock as reported on The NASDAQ Global Market was $16.85 per share. Investing in our common stock is highly speculative and involves a high degree of risk. You should consider carefully the risks and uncertainties in the section entitled “Risk Factors” beginning on page 3 of this prospectus and in the documents we file with the Securities and Exchange Commission that are incorporated by reference in this prospectus before making a decision to purchase our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is June 20, 2007. TABLE OF CONTENTS Page BIG DOG HOLDINGS, INC. 1 THE OFFERING 1 RISK FACTORS 2 FORWARD-LOOKING STATEMENTS 3 USE OF PROCEEDS 4 SELLING STOCKHOLDERS 4 PLAN OF DISTRIBUTION 6 LEGAL MATTERS 8 EXPERTS 8 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 8 WHERE YOU CAN FIND MORE INFORMATION 8 You should rely only on the information contained or incorporated by reference in this prospectus or any applicable supplement. We have not authorized anyone else to provide you with different information. This prospectus is neither an offer to sell nor a solicitation of an offer to buy any securities other than those registered by this prospectus, nor is it an offer to sell or a solicitation of an offer to buy securities where an offer or solicitation would be unlawful. Neither the delivery of this prospectus, nor any sale made under this prospectus, means that the information contained in this prospectus is correct as of any time after the date of this prospectus. Unless the context otherwise requires, the terms “we,” “us,” “our” and the “Company” refer to Big Dog Holdings, Inc., a Delaware corporation, and its subsidiaries. i Table of Contents BIG DOG HOLDINGS, INC. Big Dog Holdings, Inc. is the parent company of two retail chains, Big Dog USA, Inc. (Big Dogs) and The Walking Company (TWC). We develop, market and retail a branded, lifestyle collection of unique, high-quality, popular-priced consumer products, including active wear, casual sportswear, accessories and gifts for men and women of all ages. TWC is the world’s leading specialty retailer of authentic comfort footwear and accessories. Our Big Dogs products were first sold in 1983 and operations remained limited through 1992 when the current controlling stockholders acquired the BIG DOGS® brand and related assets. Following the acquisition of Big Dogs, we initiated a strategy of leveraging the brand through dramatic expansion of the Big Dogs’ product line and rapid growth in our retail stores. The number of Big Dogs stores grew from five in 1993 to a peak of 231 in 2001 and has subsequently been reduced to 145 in March, 2007. After early years of rapid growth, Big Dogs has reached a level of maturity in the number of stores and breadth of products. In recent years we have focused on profitability and brand management for Big Dogs. In March 2004, through a newly-formed subsidiary, we acquired substantially all of the assets of TWC out of bankruptcy. TWC is the world’s leading specialty retailer of authentic comfort footwear, operating 151 specialty stores as of December 31, 2006 in premium malls across the nation. TWC sells high-quality, technically designed comfort footwear and accessories for men and women from leading comfort brands from around the world. During 2005, we added to the TWC chain through the acquisition of Footworks. Footworks operated a chain of seven comfort footwear stores in strategic locations, including several high profile locations on the Las Vegas Strip. Substantially all of such stores were converted to TWC stores. During 2006, we acquired the assets of Steve’s Shoes, Inc. out of bankruptcy. Steve’s Shoes, Inc. operated a chain of footwear stores, featuring a wide variety of brands (including some comfort brands) throughout the US under the names Steve’s Shoes, Overland Trading Company and Sole Outdoor. As a result of this acquisition, TWC acquired 37 stores. Our principal office is located at 121 Gray Avenue, Santa Barbara, California 93101 and the phone number is (805) 963-8727. THE OFFERING This offering relates to the resale of common stock issuable to the selling stockholders upon conversion of our 8.375% Convertible Notes due 2012 (the “Notes”) issued in April 2007 in a private placement transaction.In connection with the offering of the Notes, we agreed to file a Registration Statement on Form S-3, of which this prospectus is a part, registering for resale a number of shares of common stock sufficient to allow for full conversion of the notes.Upon conversion of the Notes, sales may be made pursuant to this prospectus by the selling security holders identified below under the caption, “Selling Stockholders.”Sales may be made in the manner described under the caption “Plan of Distribution.”The Company will not receive any proceeds from the sale of securities made under this prospectus. The Notes were issued in an aggregate principal amount of $18.5 million and are convertible into shares of common stock at an initial conversion price of $18.00 per share of common stock.If a Note holder wishes to convert a Note into common stock, we may instead elect to pay the Note holder an amount of cash equal to the portion of principal remaining under the Note (or the portion thereof to be converted) and issue a number of shares of common stock equal to the remaining fair market value of the common stock that would have otherwise been issued upon full conversion.This conversion and payment option is referred to in this prospectus as the “net share issuance.”If we do not elect to use the net share issuance feature, then upon conversion we will issue a number of shares of common stock that equals the amount of principal being converted, divided by the conversion price of $18.00. The Notes mature on March 31, 2012 and bear interest at the rate of 8.375%per annum, payable quarterly commencing on June30, 2007. 1 Table of Contents RISK FACTORS An investment in our common stock involves a number of risks. Before making an investment decision to purchase our common stock, you should carefully consider all of the risks described below, as well as the other information included in, or incorporated by reference into, this prospectus. Our actual results could differ materially from those anticipated in the forward-looking statements contained in this prospectus as a result of certain factors, including the risks described below and elsewhere in this prospectus and in documents incorporated by reference into this prospectus. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. Control of Big Dog Holdings, Inc. by our majority stockholder, a small public float, and low trading volume of our shares could adversely affect the value of our common stock. Our Chairman of the Board, Fred Kayne, beneficially owns approximately 57% of our outstanding common stock. In addition, approximately 69% of our shares are beneficially owned by Mr. Kayne and other directors and officers, none of whom have historically traded in the shares on any regular basis.The foregoing ownership amounts take into account the shares issuable upon the conversion of the outstanding notes issued by Big Dog Holdings, Inc.As a result, Mr. Kayne, acting either individually or with the current directors and executive officers, will be able to control the election of directors, and to determine the outcome of any other matter submitted to a vote of our stockholders, including a change in control. While our shares are currently listed on the NASDAQ Global Market System, the average daily trading volume, particularly in recent years, has been very low. Due to all the foregoing, and other factors, there has been and we expect there will continue to be significant illiquidity in our shares. Our business is significantly dependent on customer traffic at shopping malls. Nearly all of our Big Dogs and TWC stores are located in some form of shopping mall.As a result, we depend heavily on locating our stores in prominent locations within successful shopping malls in order to generate customer traffic.Customer traffic at malls in general may, from time to time, decrease as a result of such factors as acts of terrorism or terrorism alerts, economic downturns, adverse weather, war or international conflict, and increases in the cost of travel. Any significant decrease in customer traffic at the shopping malls at which our stores are located may adversely affect our business, results of operation and financial condition. Our business may be adversely impacted at any time by a significant number of competitors. The markets for our products are highly competitive.Our success will be significantly affected by our ability to respond to the actions of current and future competitors, a number of whom are larger and have substantially greater resources than our company. Risk Factors Relating to Big Dogs Big Dogs’ sales will be adversely affected if outlet mall traffic continues to decline or if tourism-driven shopping is adversely affected. Big Dogs stores are largely located in outlet malls.A majority of these outlet malls are in tourist areas or tourist-serving areas where we expect the customers will be attracted to Big Dogs merchandise. Outlet mall traffic appears to have declined overall in recent years.We continue to evaluate our current Big Dogs portfolio for potential store closures.In 2006, we closed 24 underperforming Big Dogs stores and in 2007 to date have closed 13 stores, largely due to declining traffic in the stores and malls. We will continue to evaluate our long-term lease commitments and may close additional stores if considered appropriate. Store closures will reduce sales and may result in additional costs. 2 Table of Contents Our ability to generate revenues from our Big Dogs stores may be adversely affected by deflationary pricing in the apparel market. The deflation in recent years of the prevailing pricing of apparel by large mass-market and discount retailers has put substantial pricing and competitive pressure on apparel retailers in general and on our Big Dogs apparel products in particular.We believe Big Dogs’ long-term competitive position will depend upon our ability to anticipate and respond effectively to changing consumer demands and to offer customers a wide variety of high-quality, fun products at competitive prices. As a consumer products business, our sales will be adversely affected if Big Dogs is not able to successfully predict or keep up with changes in consumer preferences. The consumer products industry in general, and the apparel industry in particular, are subject to changing consumer demands and preferences. Although we believe our Big Dogs products historically have not been as significantly affected by fashion trends as other apparel retailers, our products are subject to changing consumer preferences. Big Dogs’ success will depend significantly on our ability to continue to produce popular graphics and products that anticipate, gauge and respond in a timely manner to changing consumer demands and preferences. We also continue to evaluate our introduction of more risqué graphics in the Big Dogs line in recent years, and balance their sales against the risk of offending some customers. In addition, over the years general consumer preferences rise and decline in regard to the type of graphic and logo-oriented merchandise provided by Big Dogs, which may adversely affect our business.Our ability to anticipate and effectively respond to changing consumer demands and preferences depends in part on our ability to attract and retain key personnel in Big Dogs’ design, merchandising, marketing and other functions. Competition for these personnel is intense, and we cannot be sure that we will be able to attract and retain qualified personnel as needed. We rely heavily on our ability to enforce and defend our trademarks and other proprietary rights. Big Dogs uses a number of trademarks, the primary ones of which are registered with the United States Patent and Trademark Office and in a number of foreign countries. While we believe Big Dogs’ trademark rights are strong, in the enforcement of our rights against user whom we see as infringers, it cannot be assured that we will always prevail. In addition we have from time to time been subject to trademark and copyright infringement claims in regard to our graphic designs.While we have fairly consistently prevailed against such claims, it cannot be assured that we will always prevail in the future.Even if we do prevail in the defense of a trademark claim, such disputes may be time consuming and expensive. Risk Factors Relating to TWC The market for prime mall locations is competitive. Our ability to open new TWC stores at the rate we desire, and that present the prospects for profitability that we desire, depends upon our ability to obtain leases for store locations in malls and other locations that meet our criteria, including traffic, square footage, co-tenancies, lease economics, demographics, and other factors, and our ability to negotiate terms that meet our financial targets. In addition, we must be able to effectively renew our existing store leases. Failure to secure or maintain prime store locations could have a material adverse effect on our ability to achieve growth and profitability targets. FORWARD-LOOKING STATEMENTS This prospectus and the documents incorporated herein by reference include “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Exchange Act. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements in these provisions. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including statements which are predictive in nature such as the statements regarding the seasonality of business, expected new store openings and integration of acquisition risks contained in Management’s Discussion and Analysis of Financial Condition and Results of Operations in our Form 10-K for the fiscal year ended December 31, 2006, statements which depend upon or refer to future events or conditions, or statements which include words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” “hopes,” “assumes,” “may,” and similar expressions. Forward-looking statements by us are based on estimates, projections, beliefs and assumptions of management, are not guarantees of future performance. Forward-looking statements are based upon expectations and projections about future events.These statements are subject to assumptions, risks and uncertainties about, among other things, our business and economic and market factors, that could cause actual results to differ materially from our historical experience and our present expectations or projections.Undue reliance should not be placed on forward-looking statements. 3 Table of Contents The principal factors that could cause our actual performance and future events and actions to differ materially from such forward-looking statements include, but are not limited to, our failure to market products that satisfy rapidly changing consumer preferences; our failure to accurately estimate our operating cash flows and our failure to accurately predict our working capital and capital expenditure needs; our inability to obtain additional financing through bank borrowings or debt or equity financings at all or on terms that are favorable to us; competitive pressures that prevent us from commanding higher prices for our products then other retailers and other factors or conditions described or referenced under the caption “Risk Factors” beginning on page 3 of this prospectus. In addition, we undertake no obligation to update or revise forward-looking statements to reflect changed assumptions, the occurrence of anticipated or unanticipated events or changes to projections over time unless required by federal securities law. USE OF PROCEEDS We will not receive any of the proceeds from the sale of the shares by any of the selling stockholders. SELLING STOCKHOLDERS The shares of our common stock being offered by the selling stockholders are issuable upon conversion of the notes.For additional information regarding the issuance of those notes and their terms, see the brief description of the private placement on the cover page of this prospectus and the more detailed description of the private placement in the documents incorporated by reference into this prospectus. We are registering the shares of common stock in order to permit the selling stockholders to offer the shares for resale from time to time. The table below lists the selling stockholders and other information regarding the beneficial ownership of the shares of common stock by each of the selling stockholders. The second column lists the number of shares of common stock beneficially owned by each selling stockholder, based on its ownership of the notes as of June15, 2007, assuming conversion of all notes held by the selling stockholders on that date, without regard to any limitations on conversions or exercise.The third column lists the shares of common stock being offered by this prospectus by each selling stockholder.The fourth column assumes the sale of all of the shares offered by the selling stockholders pursuant to this prospectus. We have registered the shares to permit the selling stockholders and their pledgees, donees, transferees or other successors-in-interest that receive their shares from the selling stockholders as a gift, partnership distribution or other non-sale related transfer after the date of this prospectus to resell the shares. Any of the shares that may be sold under this prospectus may also be issued to the selling stockholders under the net share issuance, as described in this prospectus. Except as otherwise disclosed in the table below, no selling stockholders has, or within the past three years has had, any positions, office or other material relationship with us. Each of the selling security holders has represented to us that it is not acting as an underwriter in this offering, that it purchased its shares in the ordinary course of business, and at the time of such purchase, it had no agreements or understandings, directly or indirectly, with any person to distribute the securities. The selling stockholders are not making any representations that the shares covered by this prospectus will be offered for sale. The selling stockholders may from time to time offer and sell pursuant to this prospectus any or all of the shares of common stock being registered. Because the selling stockholders may offer all or some portion of the shares of common stock listed in the table and may sell all, part or none of the shares of common stock listed pursuant to this prospectus or otherwise, no estimate can be given as to the number of shares of common stock that will be held by the selling stockholders upon termination of the offering. See “Plan of Distribution” below. 4 Table of Contents Shares Owned Prior to Offering Shares Offered Pursuant to this Prospectus (†) Shares Owned After Offering Name of Selling Stockholder Number(††) Percent Number Number Percent The Kayne Foundation(1) 138,889 1.5 % 138,889 - * Kayne Anderson Capital Income Partners (QP), LP(2) 216,667 2.3 % 216,667 - * Cotsen Family Foundation(3) 277,778 2.9 % 277,778 - * Blackwell Partners LLC (4) 73,611 * 73,611 - * Brightleaf Partners LP (5) 37,500 * 37,500 - * Robert H. Schnell (6) 317,897 3.4 % 55,556 262,341 2.8 % Michael Grenley(7) 74,000 * 50,000 24,000 * Anthony J. Wall (8) 219,494 2.3 % 27,778 191,716 2.3 % David Wolf (9) 27,778 * 27,778 - * Roberta J. Morris (10) 128,404 1.4 % 20,000 108,404 1.1 % Lee Cox (11) 121,184 1.2 % 20,000 101,184 1.0 % Douglas Nilsen (12) 155,832 1.6 % 11,111 144,721 1.5 % Susan Minier (13) 10,000 * 10,000 - * Robert P. Abate, Trustee, Robert P. Abate Rev Trust ua 8/29/95 11,111 * 11,111 - * RBC Dain Rauscher Cust for C. Eric Warden SEP IRA 27,777 * 27,777 - * Gary Lieberthal, Trustee, The Lieberthal Trust dtd 3/23/99 8,333 * 8,333 - * Joel Reims and Kathleen Ann Reims, TTEES Reims Family Trust dtd 11/22/91 14,488 * 13,888 600 * Total 1,860,743 19.7 % 1,027,777 832,966 8.7 % † Represents shares issuable upon conversion of the Notes.Any of the shares registered for sale hereunder may be issued to the selling stockholders in the event that we elect to make a net share issuance as is permitted under the notes and described in this prospectus. †† Unless otherwise indicated, each person has sole and dispositive voting power with respect to the shares shown.Shares subject to options exercisable on or within 60 days of June 15, 2007 are deemed to be outstanding and beneficially owned by the person holding such options for the purpose of computing the percentage ownership of such person, and of the selling stockholders as a group, but are not treated as outstanding for the purpose of computing the beneficial ownership of any other person. * Indicates less than 1% (1) Richard A. Kayne, in his capacity as Vice President, has discretionary authority to vote and dispose of the shares held by The Kayne Foundation. The Kayne Foundation is not an affiliate of Fred Kayne, the Company’s Chairman of the Board. (2) Richard A. Kayne, in his capacity as Chief Executive Officer of Kayne Anderson Capital Advisors, LP, the general partner of Kayne Anderson Capital Income Partners (QP), LP, is deemed to have discretionary authority to vote and dispose of the shares held by KACIP. (3) Lloyd E. Cotsen, in his capacities as President and Chairman of the Board, has discretionary authority to vote the shares held by Cotsen Family Foundation.Kayne Anderson Capital Advisors, LP, by virtue of its management contract with the Foundation, has discretionary authority to dispose of the shares held by Cotsen Family Foundation.Richard Kayne is the controlling owner of Kayne Anderson Capital Advisors, LP. (4) John J. Pinto and Evan L. Jones, in their capacities as Managing Partners of Brightleaf Capital LLC, Investment Manager to Blackwell Partners LLC have discretionary authority to vote and dispose of the shares held by
